DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 28 May 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,075,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement filed 17 November 2020 fails to comply with 37 CFR 1.98(a)(3), which requires a concise explanation/translation of each cited non-English language document. The documents have been placed in the application file, but the information referred to therein has not been considered and identified on the 1449.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method performed by data processing apparatus, the method comprising: 
generating, by the data processing apparatus and for presentation on a client device during a same user session initiated by a particular user, a visualization of an initial dashboard user interface that includes multiple different display cards that provide different reports for a given online account for presentation to the particular user during the same user session, wherein the multiple different display cards present different types of data in a same user interface; 
selecting, by the data processing apparatus, a set of data for a different display card that is not included in the initial dashboard user interface; and 
reducing latency for presenting an updated dashboard user interface at the client device during the same user session in which the initial dashboard user interface is displayed at the client device for presentation to the particular user during the same user session by pre-caching, at the client device, the set of data for the different display card that is not included in the initial dashboard, wherein the pre-caching is performed prior to a request from the client device to present the different display card and while the initial dashboard user interface is displayed at the client device during the same user session; 
detecting, during the same user session, a trigger to update the pre-cached set of data for the different display card; 
determining, in response to detecting the trigger and during the same user session, whether to update the pre-cached set of data for the different display card, including: 
updating the pre-cached set of data for the different display card when an analysis indicates that the pre-cached set of data should be updated; and 
waiting for another trigger before updating the pre-cached set of data for the different display card when the analysis indicates that the pre-cached set of data should not be updated[[.]];
	wherein the trigger to update the pre-cached set of data for the different display card is based on an amount of time that has elapsed since data was transmitted to the client device for storage in a cache of the client device that is at least a threshold amount of time.
Cancel claim 2.
Claim 8. (Currently Amended) A system, comprising: 
a first front-end server, including one or more processors, that generates, for presentation on a client device during a same user session initiated by a particular user, a visualization of an initial dashboard user interface that includes multiple different display cards that provide different reports for a given online account for presentation to the particular user during the same user session, wherein the multiple different display cards present different types of data in a same user interface; and 
a second front-end server, including one or more processors, that selects a set of data for a different display card that is not included in the initial dashboard user interface, reduces latency for presenting an updated dashboard user interface at the client device during the same user session in which the initial dashboard user interface is displayed at the client device for presentation to the particular user during the same user session by pre-caching, at the client device, the set of data for the different display card that is not included in the initial dashboard, wherein the pre-caching is performed prior to a request from the client device to present the different display card and while the initial dashboard user interface is displayed at the client device during the same user session, and detects, during the same user session, a trigger to update the pre-cached set of data for the different display card, determines, in response to detecting the trigger and during the same user session, whether to update the pre-cached set of data for the different display card, including: 
updating the pre-cached set of data for the different display card when an analysis indicates that the pre-cached set of data should be updated; and 
waiting for another trigger before updating the pre-cached set of data for the different display card when the analysis indicates that the pre-cached set of data should not be updated[[.]];
wherein the trigger to update the pre- cached set of data for the different display card is based on an amount of time that has elapsed since data was transmitted to the client device for storage in a cache of the client device that is at least a threshold amount of time.
Cancel claim 9.
Claim 15. (Currently Amended) A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more data processing apparatus cause the data processing apparatus to perform operations comprising: 
generating, by the data processing apparatus and for presentation on a client device during a same user session initiated by a particular user, a visualization of an initial dashboard user interface that includes multiple different display cards that provide different reports for a given online account for presentation to the particular user during the same user session, wherein the multiple different display cards present different types of data in a same user interface; 
selecting, by the data processing apparatus, a set of data for a different display card that is not included in the initial dashboard user interface; and 
reducing latency for presenting an updated dashboard user interface at the client device during the same user session in which the initial dashboard user interface is displayed at the client device for presentation to the particular user during the same user session by pre-caching, at the client device, the set of data for the different display card that is not included in the initial dashboard, wherein the pre-caching is performed prior to a request from the client device to present the different display card and while the initial dashboard user interface is displayed at the client device during the same user session; 
detecting, during the same user session, a trigger to update the pre-cached set of data for the different display card; 
determining, in response to detecting the trigger and during the same user session, whether to update the pre-cached set of data for the different display card, including: 
updating the pre-cached set of data for the different display card when an analysis indicates that the pre-cached set of data should be updated; and
 waiting for another trigger before updating the pre-cached set of data for the different display card when the analysis indicates that the pre-cached set of data should not be updated[[.]];
wherein the trigger to update the pre-cached set of data for the different display card is based on an amount of time that has elapsed since data was transmitted to the client device for storage in a cache of the client device that is at least a threshold amount of time.
Cancel claim 16.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, Examiner’s amendment above makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437